DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 10/21/21 is acknowledged and papers submitted have been placed in the records.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/21 was received by the Examiner before the issuance/mailing date of the final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chakravorty (US 2006/0012966).

a.	Re claim 1, Chakravorty discloses a device comprising: a substrate 510 (fig. 5, [0050]-[0058]; see remaining of disclosure for more details) including a plurality of metal layers 506&507&525&527 (it is the Examiner position that layers 506&507&525&527 are metal layers since the interposers in the other embodiments from which the embodiment on fig. 5 is derived are made of metal layers as evidenced by at least fig. 3 and [0029]&[0040]&[0042], and also based on the fact that the improvement being made are derived from a background art wiring substrate comprising metal layers as evidenced by [0007]; in the alternative, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided layers 506&507&525&527 as well as the other interconnect layers in 510 to be made with copper in order to benefit from the high electrical conductivity of copper; see MPEP 2144.I&II), and a plurality of dielectric layers (which would be the ceramic layers between the metal layers since the interposer is a multilayer ceramic structure; see at least the abstract and [0060]); a first die 50 ([0050]) coupled to the substrate; and a first passive component 530 ([0051]) including a first terminal 528, a second terminal 532, and a first body (unlabeled, but clearly shown), mounted to the substrate (i.e. linked or embedded to the substrate) on one (527) of the plurality of metal layers, the first passive 

b.	Re claim 23, the device is incorporated into a device 1 (see fig. 1, [0005], [0022]-[0026] which disclose the types of devices the device of fig. 5 can be incorporated into) selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataya et al. (US 2009/0021446).

a.	Re claim 1, Kataya et al. disclose a device comprising: a substrate 20 (figs. 8A-9&11-12; [0050]-[0062], [0066]-[0067]; see remaining of disclosure for more details) including [a metal layer 21&36] (see [0029], [0050]); a first die 5 coupled (via element 10) to the substrate; and a first passive component 10 (fig. 9 and related text; element 10 is made of passive devices only and as such, is implicitly a passive component) including a first terminal 19a, a second terminal 19b, and a first body (remaining stacked parts forming 10 or all the stacked layers 11A-H as a whole and as per fig. 9 and related text), mounted to the substrate on [the metal layer], the first passive component located near the first die; wherein the first terminal is coupled to a first ground signal (ground signal of 36a) and the second terminal is coupled to a second ground signal (ground signal of 36b) such that the first passive component is shorted (explicit on fig. 8A). Kataya et al. do not appear to explicitly disclose printed circuit board 20 comprising a plurality of metal layers, and a plurality of dielectric layers. But it is implicit from the fig. 12 and related text that printed circuit board 20 is for interconnecting a plurality of devices and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the printed circuit board to be a multilayer board comprising a plurality of metal layers including metal layer 21&36 and a 

b.	Re claim 2, the first die is a heat source (this is implicit since it will heat up when functioning) configured to (capable to) heat an area (die 5 will heat the area it spatially occupy as well as transfer heat to the devices connected to it such as device 10), and the first passive component is an inductor (10 comprises inductors and as such, is an inductor in some sense; [0049] also discloses that 10 can comprise only inductors as appropriate) or a resistor operable to reduce heat in the area (the limitation “operable to reduce heat in the area” does not structurally distinguish over device 10 which is capable of absorbing at least in part heat emitted by die 5, and therefore can be reasonably viewed as “operable to reduce heat in the area”; see also MPEP 2112.01 under the heading “I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT”).



d.	Re claim 5 and in view of the 112 1st rejection above, Kataya et al. disclose the device of claim 3 comprising a first metal layer 21&36 (or 36) of the plurality of metal layers, wherein the first passive component mounted to the substrate on one of the plurality of metal layers comprises the first passive component mounted on the first metal layer, and wherein the first metal layer is configured to provide the first ground signal and the second ground signal (explicit on fig. 8A since the ground signals at 36A and 36B are ground layer portion 21).

e.	Re claim 21, Kataya et al. disclose the device as in claim 5, 6, 9, 10, 14, 15, 19, or 20, wherein the first ground signal and the second ground signal are from the same ground source (ground source portion 21).

.

Allowable Subject Matter
Claims 4, 6-20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/21/21 have been fully considered but they are not persuasive. First, it appears that Applicants have adopted their own reading and interpretation of the references used and then arguing against their interpretation. The Examiner cannot insert himself in that self-examination and self-rebuttal process. As an example, Applicants referred to the terminals 526 and 528 of the capacitor 530 to argue their point, but the rejection did not refer to terminal 526 and therefore the arguments failed to address the rejection and Applicants has therefore implicitly conceded to the validity of the rejection, thus their escape tentative into different interpretation territory. As for the arguments about device 530 not being shorted, the Examiner reminds Applicants that they have explicitly defined different scenarios where a device can be .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899